Title: Thomas Jefferson to Alrichs & Dixon, 14 January 1813
From: Jefferson, Thomas
To: Alrichs & Dixon


          Messrs Alrichs & Dixon  Monticello Jan. 14. 13.
           Your favor of Dec. 2. arrived here while I was on a journey which occasioned me an absence of between 5. & 6. weeks. I found it on my return here, and learning at the same time that the carding machine was on it’s way up the river, I waited a? till I could acknolege the reciept of both together. the machine arrived safely, and has now been at work some days. the person who directs my factory I found to be not as well acquainted with it as I supposed. he could not make it produce a perfect roll, until he made some alteration (probably not for the better) which adapted it to his own ideas. it produced at first a roll partly flat. it now produces it perfect. the force required to turn it is almost nothing, but the velocity with which it must be turned is fatiguing. I am putting a 6.I. whirl in place of the handle of the great cylinder to be driven by a 2.f. wheel & band, so that the hand will make one revolution where it now makes four. this I expect will be a less fatiguing composition of force & velocity than the present. the addition will be attached by 2. screws only, so that if it does not answer it will be easily taken off & leave the machine exactly as it now is. I will immediately desire Mr Gibson & Jefferson of Richmond to remit you the 97.D. amount of your bill.your favor of Jan. 1. is just now recieved. there being near me a wool carding machine, going by water, renders the question as to hand-carding machines for that article less important. accept my thanks for your attentions to this little commission of mine & the assurance of my esteem & respect.
          
            Th:
            Jefferson
        